BARHAM, J.,
concurs in the denial, only on the basis that defendant-relator cannot maintain action for nullity where he personally appeared and confessed judgment in a court with jurisdiction. However, the judgment for alimony could not have been obtained under Civil Code Art. 160. The husband here obtained the divorce in Mexico with the wife appearing. That court had jurisdiction over her person and validity of the judgment is not contested. Only three conditions permit an award of alimony under Art. 160, (1) Where the wife obtained the divorce, (2) where the husband obtains the divorce under laws of the State of Louisiana on the sole ground of living separate and apart a specific time, or (3) where the husband obtains a divorce which is valid in another state or foreign country which had no jurisdiction over her person.